Order denying defendant’s motion to vacate warrant of attachment and to set aside the service of the summons and complaint unanimously affirmed, with costs to abide the event. The grounds for' decision by Special Term cannot be adopted. However, there is enough of an allegation at this stage of the proceedings to support the claim of an over-all agreement as distinguished from the sale of a draft to require defendant to be put to answer, at least, and also, perhaps, to its proof. Concur • — ■ Botein, P. J., Breitel, McNally, Stevens and Bastow, JJ.